—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered July 20, 1995, which, in a proceeding to vacate an arbitration award, granted respondents’ motion to dismiss the petition, unanimously affirmed, without costs.
The application was properly dismissed for failure to bring it within 90 days after delivery of the award on petitioner and/or *285his counsel (CPLR 7511 [a]; see, Matter of Weeks v State of New York, 198 AD2d 615). Concur—Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.